Exhibit 10.2

 



REVOLVING CREDIT NOTE

 



$75,000,000 St. Louis, Missouri 

October 6, 2017 (the "Effective Date")

 

FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the
undersigned, SIMMONS FIRST NATIONAL CORPORATION an Arkansas corporation
("Borrower"), promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("Lender"), the principal sum of Seventy Five
Million Dollars ($75,000,000) or such lesser sum as may then constitute the
aggregate unpaid principal amount of all Revolving Credit Loans made by Lender
to Borrower pursuant to the Revolving Credit Agreement (defined below). The
aggregate principal amount of Revolving Credit Loans which Lender shall be
committed to have outstanding under this Revolving Credit Note (this "Note") at
any one time shall not exceed $75,000,000, which amount may be borrowed, paid,
re-borrowed and repaid, in whole or in part, subject to the terms and conditions
of this Note and of the Revolving Credit Agreement.

 

Borrower further promises to pay to the order of Lender interest on the unpaid
principal balance from time to time outstanding under this Note at the rate(s)
and on the dates set forth in the Revolving Credit Agreement.

 

All payments received by Lender under this Note shall be allocated among the
principal, interest, collection costs and expenses and other amounts due under
this Note consistent with the terms of the Revolving Credit Agreement. The
amount of interest accruing under this Note shall be computed on an actual day,
360-day year basis.

 

All payments of principal and interest under this Note shall be made in lawful
currency of the United States in Federal or other immediately available funds at
the office of Lender situated at One US Bank Plaza, 7th Street & Washington
Avenue, St. Louis, Missouri 63101, or at such other place as Lender may from
time to time designate in writing.

 

Lender shall record in its books and records the date and amount of each
Revolving Credit Loan made by it to Borrower under this Note and the date and
amount of each payment of principal and/or interest made by Borrower with
respect thereto; provided, however, that the obligation of Borrower to repay
each Revolving Credit Loan made to Borrower under this Note shall be absolute
and unconditional, notwithstanding any failure of Lender to make any such
recordation or any mistake by Lender in connection with any such recordation.
The books and records of Lender showing the account between Lender and Borrower
shall be admissible in evidence in any action or proceeding and shall constitute
prima facie proof of the items therein set forth absent manifest error.

 

This Note is the "Note" referred to in the Revolving Credit Agreement dated as
of the Effective Date by and between Borrower and Lender, as the same may from
time to time be amended, modified, extended, renewed or restated (the "Revolving
Credit Agreement”; all capitalized terms used and not otherwise defined in this
Note shall have the respective meanings ascribed to them in the Revolving Credit
Agreement). The Revolving Credit Agreement, among other things, contains
provisions for acceleration of the maturity of this Note upon the occurrence of
certain stated events and also for prepayments on account of the principal of
this Note and interest on this Note prior to the maturity of this Note upon the
terms and conditions specified therein.

 

If any Event of Default shall occur under or within the meaning of the Revolving
Credit Agreement, then Lender's obligation to make additional Revolving Credit
Loans under this Note may be terminated in the manner and with the effect as
provided in the Revolving Credit Agreement and the entire outstanding principal
balance of this Note and all accrued and unpaid interest thereon may be declared
to be immediately due and payable in the manner and with the effect as provided
in the Revolving Credit Agreement.

 

In the event that any payment of any principal of or interest on this Note is
not paid when due, whether by reason of maturity, acceleration or otherwise, and
this Note is placed in the hands of an attorney or attorneys for collection, or
if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection, foreclosure and
representation, including, without limitation, reasonable attorneys' fees and
expenses (whether or not litigation shall be commenced in aid thereof) in
accordance with the terms of the Revolving Credit Agreement. All parties hereto
severally waive presentment for payment, demand for payment, protest, notice of
protest and notice of dishonor.

- 1 -

 



This Note shall be governed by and construed in accordance with the internal
laws of the State of Missouri (without reference to conflict of law principles)
but giving effect to Federal laws applicable to national banks.

 

 

 

 

 

[SIGNATURE ON FOLLOWING PAGE]

 



- 2 -

 

SIGNATURE PAGE- BORROWER

REVOLVING CREDIT NOTE

 

 

 



  Borrower:         SIMMONS FIRST NATIONAL CORPORATION         By: /s/ Robert A.
Fehlman   Name: Robert A. Fehlman   Title: Senior Executive Vice President- CFO
& Treasurer      

 

 

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

